Judgment, Supreme Court, Bronx County (Law*162rence Bernstein, J.), rendered May 7, 1999, convicting defendant, after a jury trial, of assault in the first degree and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to concurrent terms of 10 years and one year, respectively, unanimously affirmed.
Defendant’s challenge to the sufficiency of the evidence supporting the assault charge is unpreserved and we decline to review it in the interests of justice. Were we to review this claim, we would find that the verdict was based on legally sufficient evidence. There is no basis upon which to disturb the jury’s determinations concerning credibility. The evidence established that the victim sustained a deep laceration to his index finger, down to the bone, which completely severed his flexor tendons and digital nerves. The victim’s permanent loss of sensation and flexibility in his finger were sufficient to establish that he suffered the requisite protracted impairment to satisfy the element of serious physical injury (see Penal Law § 10.00 [10]; People v Kenward, 266 AD2d 155). Furthermore, credible evidence that defendant approached the victim with a 10-inch knife and thrust it toward his heart clearly established that defendant intended to cause serious physical injury. We further find that the verdict was not against the weight of the evidence.
Defendant was not prejudiced when the People briefly left a photograph of defendant in view of the jury, since this photograph, which was undisputedly admissible, was in evidence and had already been shown to the jury.
We perceive no basis for a reduction of sentence. Concur— Andrias, J.P., Saxe, Buckley and Lerner, JJ.